J-S66037-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

LONNIE DUSTIN HAGGERTY,

                            Appellant                 No. 552 WDA 2017


               Appeal from the Order Entered November 18, 2016
                in the Court of Common Pleas of Indiana County
               Criminal Division at No.: CP-32-CR-0000761-2005


BEFORE: BENDER, P.J.E., DUBOW, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                        FILED NOVEMBER 29, 2017

        Appellant, Lonnie Dustin Haggerty, appeals pro se from the order

denying his serial post-conviction petitions and motions, which we treat

collectively as an untimely Post Conviction Relief Act (PCRA)1 petition.2 We

affirm.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    42 Pa.C.S.A. §§ 9541-9546.
2
  Although Appellant styled his filings otherwise, “[w]e have repeatedly held
that . . . any petition filed after the judgment of sentence becomes final will
be treated as a PCRA petition.” Commonwealth v. Jackson, 30 A.3d 516,
521 (Pa. Super. 2011), appeal denied, 47 A.3d 845 (Pa. 2012) (citations
omitted) (holding appellant’s attempt to frame his petition as “motion to
correct illegal sentence” does not change applicability of PCRA); see also 42
Pa.C.S.A. § 9542 (“[The PCRA is] the sole means of obtaining collateral relief
and encompasses all other common law and statutory remedies for the same
purpose that exist . . . including habeas corpus and coram nobis.”);
(Footnote Continued Next Page)
J-S66037-17



      A previous panel of this Court set forth the background of this case as

follows:

      In July 2004, a fourteen-year-old boy accused Appellant of
      sexually abusing him while he slept.         The Commonwealth
      charged Appellant with involuntary deviate sexual intercourse,
      sexual assault, statutory sexual assault, indecent assault,
      corruption of minors, and unlawful contact with a minor. In
      December 2005, Appellant entered a guilty plea to statutory
      sexual assault, in exchange for the remaining charges to be nol
      prossed. At sentencing, however, Appellant orally moved to
      withdraw his guilty plea and the trial court granted Appellant’s
      motion.     Following a trial in April 2006, a jury convicted
      Appellant of all of the aforementioned crimes. On July 24, 2006,
      the trial court sentenced Appellant to an aggregate term of nine
      to 20 years of incarceration and determined him to be a sexually
      violent predator (SVP) pursuant to Megan’s Law, 42 Pa.C.S.A. §
      9791, et. seq. Appellant did not file post-sentence motions or a
      direct appeal. On October 11, 2007, the trial court reinstated
      Appellant’s direct appeal rights nunc pro tunc. On direct appeal,
      a panel of this Court affirmed Appellant’s judgment of sentence
      in an unpublished memorandum.               Commonwealth v.
      Haggerty, 961 A.2d 1275 (Pa. Super. 2008). Appellant did not
      file an appeal with the Pennsylvania Supreme Court.

            On June 3, 2009, Appellant filed a pro se PCRA petition.
      The PCRA court appointed counsel who filed a timely, amended
      PCRA petition. The PCRA court held an evidentiary hearing on
      March 16, 2010. On July 28, 2010, the PCRA court entered an
      order determining that Appellant was entitled to supplement the
      record and/or request a new hearing regarding his SVP
      determination, but denied relief on the remaining PCRA issues
      presented.     Appellant appealed and this Court quashed the
      appeal after finding the order interlocutory.        Thereafter,
      Appellant filed a motion with the PCRA court wherein he asserted
      he would not seek a new SVP hearing. Appellant requested the
                       _______________________
(Footnote Continued)

Commonwealth v. Taylor, 65 A.3d 462, 464 (Pa. Super. 2013) (treating
appellant’s serial post-conviction writ of habeas corpus as an untimely PCRA
petition).



                                            -2-
J-S66037-17


       PCRA issue a final order. On October 16, 2011, the PCRA [court]
       entered an order determining its prior July 28, 2010 order was
       final. [Appellant] timely appeal[ed.]

(Commonwealth           v.   Haggerty,         No.   1765   WDA   2011,   unpublished

memorandum at *1-3 (Pa. Super. filed June 21, 2012) (footnotes omitted)).

       On June 21, 2012, this Court affirmed the PCRA court’s order. (See

id. at *1). Our Supreme Court denied Appellant’s petition for allowance of

appeal on November 28, 2012.             (See Commonwealth v. Haggerty, 57
A.3d 68 (Pa. 2012)).

       On or after July 22, 2016,3 Appellant filed the various underlying pro

se petitions and motions seeking principally to set aside his sentence and

enforcement of the plea agreement that he withdrew.4               On November 18,

2016, the PCRA court entered an opinion and order denying the myriad

motions and petitions, stating that Appellant could have brought his claims

on direct appeal or under the PCRA, and that the time limitations for
____________________________________________


3
  Pursuant to the prisoner mailbox rule, we deem Appellant’s pro se
documents filed on the day they were placed into the hands of prison
authorities for mailing, rather than on the day they were docketed. See
Commonwealth v. Brandon, 51 A.3d 231, 234 n.5 (Pa. Super. 2012).
4
  Appellant styled his various motions as, inter alia: “Petition Seeking the
Issuance of a Writ of Error Coram Nobis to Open the Judgment, Set Aside
the Sentences Imposed and Petitioner’s Immediate, Unconditional Discharge
From Custody Upon the Writ,” and accompanying memorandum of law;
“Petition Seeking Habeas Corpus Relief Under Article I, § 14 of the
Pennsylvania Constitution and 42 Pa.C.S.A. § 6501 et seq. of the Judicial
Code; Motion to Compel Specific Performance and Enforcement of an
Executory Agreement Breached by the Commonwealth;[]and Motion Seeking
Clarification and Correction of an Ambiguous Sentence Entered in Excess of
the Sentencing Court’s Discretionary Power and Authority[.]”



                                           -3-
J-S66037-17



requesting such relief have long since passed.        (See PCRA Court Opinion,

11/18/16, at 5-6). This timely appeal followed.5

       Appellant raises the following issues for our review:

          1. Did the trial court err by not ordering specific performance
          and enforcement of [Appellant’s] non-prosecution agreement
          and/or the separate plea agreement where the considerations
          of both agreements inducing the desired performance were
          violated by the Commonwealth prior to trial?

          2. Was [Appellant’s] right to due process violated by the trial
          court’s act of sua sponte preferring and ordering the attorney
          for the Commonwealth to reinstate all criminal charges by
          filing an amended information in a manner inconsistent with
          established rules of procedure resulting in a coincidental loss
          of personal and subject matter jurisdiction?

          3. Was [Appellant’s] right to due process and a fair trial
          violated where the evidence adduced by the Commonwealth
          at trial was insufficient as a matter of law to establish his guilt
          beyond a reasonable doubt on two of the offenses charged
          due to a failure of proof?

          4. Did the trial court abuse its discretion at sentencing and/or
          impose an illegal sentence illegal from its inception which was
          always subject to correction that must be vacated as a legal
          nullity?

          5. Was [Appellant] denied his due process right to meaningful
          appellate review due to direct appeal counsel’s failure to
          present any challenges to the judgment of sentence imposed
          and failing to present more promising issues on his appeal
          that would have likely compelled a far different result?

____________________________________________


5
  The court did not order Appellant to file a concise statement of errors
complained of on appeal. See Pa.R.A.P. 1925(b). On April 17, 2017, it
entered an order adopting its November 18, 2016 opinion as its Rule
1925(a) opinion. See Pa.R.A.P. 1925(a).



                                           -4-
J-S66037-17


           6. Was [Appellant’s] due process rights [sic] violated where
           the PCRA [court] failed to provide him with adequate
           corrective process for litigating his claims of error where
           multiple claims timely presented for the trial court’s review
           went unheard at the evidentiary hearing, were not addressed
           in the PCRA court’s opinion denying relief and were simply
           ignored?

           7. Is [Appellant] being unlawfully detained in custody in
           violation of due process due to defective process, a void
           judgment and/or void or illegal sentence entitling him to
           immediate habeas corpus relief and his unconditional release
           from custody in the interest of justice and ensuring the proper
           administration of our laws?

(Appellant’s Brief, at 4-5).6,   7



               When reviewing the propriety of an order denying PCRA
        relief, this Court is limited to a determination of whether the
        evidence of record supports the PCRA court’s conclusions and
        whether its ruling is free of legal error. This Court will not
        disturb the PCRA court’s findings unless there is no support for
        them in the certified record.

              . . . The question of whether a petition is timely raises a
        question of law, and where a petitioner raises questions of law,

____________________________________________


6
    The Commonwealth did not file a brief.
7
  We recognize that this Court granted Appellant’s application to exceed the
word-count limit prescribed by Pa.R.A.P. 2135; however, we note that his
106-page brief is more than triple the maximum presumptive compliant
page length of thirty pages. See Pa.R.A.P. 2135(a)(1). Additionally, the
brief is defective. The argument section is rambling, difficult to follow, and
lacks coherent legal analysis of the issues presented. (See Appellant’s Brief,
at 35-106). Although we could quash this appeal for Appellant’s defective
brief, we decline to do so, in the interest of judicial economy. See Pa.R.A.P.
2101; see also Commonwealth v. Lyons, 833 A.2d 245, 252 (Pa. Super.
2003), appeal denied, 879 A.2d 782 (Pa. 2005) (stating pro se litigants must
comply with procedural rules and declining to quash appeal despite defective
brief).



                                           -5-
J-S66037-17


      our standard of review is de novo and our scope of review is
      plenary.

Commonwealth v. Hudson, 156 A.3d 1194, 1196–97 (Pa. Super. 2017),

appeal denied, 2017 WL 3614192 (Pa. filed Aug. 23, 2017).

      All PCRA petitions must be filed within one year of the date upon which

the judgment of sentence became final, unless one of the statutory

exceptions set forth in 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii) applies.   See 42

Pa.C.S.A. § 9545(b)(1). The petitioner bears the burden to plead and prove

an applicable statutory exception. See Commonwealth v. Robinson, 139
A.3d 178, 186 (Pa. 2016).        “If the [PCRA] petition is determined to be

untimely, and no exception has been pled and proven, the petition must be

dismissed without a hearing because Pennsylvania courts are without

jurisdiction to consider the merits of the petition.”    Commonwealth v.

Jackson, 30 A.3d 516, 519 (Pa. Super. 2011), appeal denied, 47 A.3d 845

(Pa. 2012) (citation omitted).

      Section 9545 of the PCRA provides only three limited exceptions that

allow for review of an untimely PCRA petition:

            (i) the failure to raise the claim previously was the result
      of interference by government officials with the presentation of
      the claim in violation of the Constitution or laws of this
      Commonwealth or the Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
      unknown to the petitioner and could not have been ascertained
      by the exercise of due diligence; or

           (iii) the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or the
      Supreme Court of Pennsylvania after the time period provided in


                                      -6-
J-S66037-17


      this section and has been held by that court to              apply
      retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). Any petition attempting to invoke one of

these exceptions “shall be filed within 60 days of the date the claim could

have been presented.” 42 Pa.C.S.A. § 9545(b)(2).

      Instantly, this Court affirmed Appellant’s judgment of sentence on

August 11, 2008, and he did not file a petition for allowance of appeal with

the Pennsylvania Supreme Court.         Therefore, Appellant’s judgment of

sentence became final thirty days later, on September 10, 2008, and he had

until September 10, 2009 to file a timely PCRA petition.        See Pa.R.A.P.

903(a); 42 Pa.C.S.A. § 9545(b)(1), (3).       Thus, the instant petition filed

approximately seven years later is patently untimely, and the burden fell

upon Appellant to plead and prove that one of the enumerated exceptions to

the one-year time-bar applied to his case. See 42 Pa.C.S.A. § 9545(b)(1).

      Here, from what we are able to glean from Appellant’s rambling brief,

he does not allege the applicability of any exception to the PCRA’s time-bar.

(See Appellant’s Brief, at 35-106). Appellant instead focuses on issues that

he could have raised on direct appeal, or in his first PCRA petition. (See id.

(challenging, inter alia, the withdrawal of his guilty plea, the sufficiency of

the evidence to support his conviction, the discretionary aspects of his

sentence, and the legality of his sentence)).     Because Appellant did not

allege any exception to the time-bar, we conclude that he has failed to meet

his burden under the PCRA. See Robinson, supra at 186.



                                     -7-
J-S66037-17



      Further, we observe Appellant’s claim that his sentence is illegal and

thus always subject to correction does not allow him to circumvent the

PCRA’s timeliness requirements. (See Appellant’s Brief, at 76, 84-85). It is

well-settled that “the period for filing a PCRA petition is not subject to the

doctrine of equitable tolling; instead, the time for filing a PCRA petition can

be extended only by operation of one of the statutorily enumerated

exceptions to the PCRA time-bar.”     Robinson, supra at 185 (citation and

internal quotation marks omitted).    “[I]n order for this Court to review a

legality of sentence claim, there must be a basis for our jurisdiction to

engage in such review. . . . [T]hough not technically waivable, a legality [of

sentence] claim may nevertheless be lost should it be raised . . . in an

untimely PCRA petition for which no time-bar exception applies, thus

depriving the court of jurisdiction over the claim.”     Commonwealth v.

Miller, 102 A.3d 988, 995 (Pa. Super. 2014) (citations and internal

quotation marks omitted).

      Finally, with regard to Appellant’s assertions of ineffective assistance

of counsel, (see Appellant’s Brief, at 89-94, 100-01), it is well-settled that

“claim[s] that counsel was ineffective will not save an untimely PCRA

petition.” Commonwealth v. Carr, 768 A.2d 1164, 1167 (Pa. Super. 2001)

(citations omitted). In sum, we conclude Appellant has not met his burden

of proving that his untimely PCRA petition fits within one of the three




                                     -8-
J-S66037-17



exceptions to the PCRA’s time-bar.               See Robinson, supra at 186.

Accordingly, we affirm the order of the PCRA court.8

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/29/2017




____________________________________________


8
 Although our reasoning differs somewhat from the court, we may affirm on
any basis. See Commonwealth v. Doty, 48 A.3d 451, 456 (Pa. Super.
2012).




                                           -9-